 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JEREMY KISH,                                        No. 2:18-cv-02893-JAM-CKD
12                        Plaintiff,
13            v.                                          ORDER
14    K. YUSUFZIE, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se and seeking relief pursuant to 42 U.S.C. §

18   1983. This proceeding was referred to this court by Local Rule 302 pursuant to 28 U.S.C.

19   § 636(b)(1).

20           Plaintiff requests leave to proceed in forma pauperis. Since plaintiff has submitted a

21   declaration that makes the showing required by 28 U.S.C. § 1915(a), his request will be granted.

22   Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §§

23   1914(a), 1915(b)(1). By separate order, the court will direct the appropriate agency to collect the

24   initial partial filing fee from plaintiff’s trust account and forward it to the Clerk of the Court.

25   Thereafter, plaintiff will be obligated for monthly payments of twenty percent of the preceding

26   month’s income credited to plaintiff’s prison trust account. These payments will be forwarded by

27   the appropriate agency to the Clerk of the Court each time the amount in plaintiff’s account

28   exceeds $10.00, until the filing fee is paid in full. 28 U.S.C. § 1915(b)(2).
                                                         1
 1      I.       Screening Requirement

 2            The court is required to screen complaints brought by prisoners seeking relief against a

 3   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

 4   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

 5   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

 6   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2).

 7            A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

 8   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

 9   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an

10   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

11   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

12   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th

13   Cir. 1989); Franklin, 745 F.2d at 1227.

14            In order to avoid dismissal for failure to state a claim a complaint must contain more than

15   “naked assertions,” “labels and conclusions” or “a formulaic recitation of the elements of a cause

16   of action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-557 (2007). In other words,

17   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

18   statements do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Furthermore, a claim

19   upon which the court can grant relief has facial plausibility. Twombly, 550 U.S. at 570. “A

20   claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw
21   the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.

22   at 678. When considering whether a complaint states a claim upon which relief can be granted,

23   the court must accept the allegations as true, Erickson v. Pardus, 551 U.S. 89, 93-94 (2007), and

24   construe the complaint in the light most favorable to the plaintiff, see Scheuer v. Rhodes, 416

25   U.S. 232, 236 (1974).

26      II.      Allegations in the Complaint
27            While plaintiff was an inmate at the California Health Care Facility in Stockton, plaintiff’s

28   doctor took him off medication and cancelled a “GI appointment” because “they didn’t want to
                                                         2
 1   pay….” ECF No. 1 at 3. Plaintiff also mentions that there is a doctor that he is “not sup[p]ose[d]

 2   to see” who “is the one who cancel[l]ed my meds.” Id. Plaintiff identifies one doctor and three

 3   registered nurses as defendants in this action. ECF No. 1 at 2. By way of relief, plaintiff seeks

 4   $10,000, a “GI appointment,” meds, and Lidocaine. Id. at 4.

 5      III.      Legal Standards

 6             The allegations in the complaint concern plaintiff’s medical care while an inmate at

 7   CHCF-Stockton. Denial or delay of medical care for a prisoner’s serious medical needs may

 8   constitute a violation of the prisoner’s Eighth and Fourteenth Amendment rights. Estelle v.

 9   Gamble, 429 U.S. 97, 104-05 (1976). An individual is liable for such a violation only when the

10   individual is deliberately indifferent to a prisoner’s serious medical needs. Id.; see Jett v. Penner,

11   439 F.3d 1091, 1096 (9th Cir. 2006); Hallett v. Morgan, 296 F.3d 732, 744 (9th Cir. 2002); Lopez

12   v. Smith, 203 F.3d 1122, 1131-32 (9th Cir. 2000).

13             In the Ninth Circuit, the test for deliberate indifference consists of two parts. Jett, 439

14   F.3d at 1096, citing McGuckin v. Smith, 974 F.2d 1050 (9th Cir. 1991), overruled on other

15   grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997) (en banc). First, the

16   plaintiff must show a “serious medical need” by demonstrating that “failure to treat a prisoner’s

17   condition could result in further significant injury or the ‘unnecessary and wanton infliction of

18   pain.’” Id., citing Estelle, 429 U.S. at 104. “Examples of serious medical needs include ‘[t]he

19   existence of an injury that a reasonable doctor or patient would find important and worthy of

20   comment or treatment; the presence of a medical condition that significantly affects an
21   individual’s daily activities; or the existence of chronic and substantial pain.’” Lopez, 203 F. 3d

22   at 1131-1132, citing McGuckin, 974 F.2d at 1059-60.

23             Second, the plaintiff must show the defendant’s response to the need was deliberately

24   indifferent. Jett, 439 F.3d at 1096. This second prong is satisfied by showing (a) a purposeful act

25   or failure to respond to a prisoner’s pain or possible medical need and (b) harm caused by the

26   indifference. Id. Under this standard, the prison official must not only “be aware of facts from
27   which the inference could be drawn that a substantial risk of serious harm exists,” but that person

28   “must also draw the inference.” Farmer v. Brennan, 511 U.S. 825, 837 (1994). This “subjective
                                                           3
 1   approach” focuses only “on what a defendant’s mental attitude actually was.” Id. at 839. A

 2   showing of merely negligent medical care is not enough to establish a constitutional violation.

 3   Frost v. Agnos, 152 F.3d 1124, 1130 (9th Cir. 1998), citing Estelle, 429 U.S. at 105-106. A

 4   difference of opinion about the proper course of treatment is not deliberate indifference, nor does

 5   a dispute between a prisoner and prison officials over the necessity for or extent of medical

 6   treatment amount to a constitutional violation. See, e.g., Toguchi v. Chung, 391 F.3d 1051, 1058

 7   (9th Cir. 2004); Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989). Furthermore, mere delay of

 8   medical treatment, “without more, is insufficient to state a claim of deliberate medical

 9   indifference.” Shapley v. Nev. Bd. of State Prison Comm’rs, 766 F.2d 404, 407 (9th Cir. 1985).

10   Where a prisoner alleges that delay of medical treatment evinces deliberate indifference, the

11   prisoner must show that the delay caused “significant harm and that Defendants should have

12   known this to be the case.” Hallett, 296 F.3d at 745-46; see McGuckin, 974 F.2d at 1060.

13      IV.      Analysis

14            The court finds the allegations in plaintiff’s complaint so vague and conclusory that it fails

15   to state a claim upon which relief can be granted. Although the Federal Rules of Civil Procedure

16   adopt a flexible pleading policy, a complaint must give fair notice and state the elements of the

17   claim plainly and succinctly. Jones v. Community Redev. Agency, 733 F.2d 646, 649 (9th Cir.

18   1984). Plaintiff must allege with at least some degree of particularity overt acts which defendants

19   engaged in that support plaintiff’s claim. Id. Furthermore, plaintiff must connect the named

20   defendants clearly with the claimed denial of his rights. Johnson v. Duffy, 588 F.3d 740, 743-44
21   (9th Cir. 1978) (discussing “requisite causal connection” in section 1983 cases between named

22   defendant and claimed injury). The court cannot determine from the complaint what role, if any,

23   the named defendants played in cancelling plaintiff’s medical appointment or denying him

24   medication. Nor does plaintiff identify what medication(s) he was taking or describe how not

25   taking such medication resulted in harm. For these reasons, plaintiff’s complaint must be

26   dismissed. The court will, however, grant leave to file an amended complaint.
27            If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the conditions

28   complained of have resulted in a deprivation of plaintiff’s constitutional rights. See Ellis v.
                                                         4
 1   Cassidy, 625 F.2d 227 (9th Cir. 1980). Also, in his amended complaint, plaintiff must allege in

 2   specific terms how each named defendant is involved. There can be no liability under 42 U.S.C.

 3   § 1983 unless there is some affirmative link or connection between a defendant’s actions and the

 4   claimed deprivation. Rizzo v. Goode, 423 U.S. 362 (1976). Furthermore, vague and conclusory

 5   allegations of official participation in civil rights violations are not sufficient. Ivey v. Board of

 6   Regents, 673 F.2d 266, 268 (9th Cir. 1982).

 7           Finally, plaintiff is informed that the court cannot refer to a prior pleading in order to

 8   make plaintiff’s amended complaint complete. Local Rule 220 requires that an amended

 9   complaint be complete in itself without reference to any prior pleading. This is because, as a

10   general rule, an amended complaint supersedes the original complaint. See Loux v. Rhay, 375

11   F.2d 55, 57 (9th Cir. 1967). Once plaintiff files an amended complaint, the original pleading no

12   longer serves any function in the case. Therefore, in an amended complaint, as in an original

13   complaint, each claim and the involvement of each defendant must be sufficiently alleged.

14      V.      Plain Language Summary

15           The following information is meant to explain this order in plain English and is not

16   intended as legal advice.

17           Your complaint does not contain sufficient details to determine whether any violation of

18   federal law was committed by any named defendant. This problem may be fixable so you are

19   being given the chance to file an amended complaint within 30 days from the date of this order if

20   you so choose.
21           In accordance with the above, IT IS HEREBY ORDERED that:

22           1. Plaintiff’s motions for leave to proceed in forma pauperis (ECF Nos. 2, 6) are granted.

23           2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. All fees

24   shall be collected and paid in accordance with this court’s order to the Director of the California

25   Department of Corrections and Rehabilitation filed concurrently herewith.

26           3. Plaintiff’s complaint is dismissed.
27           4. Plaintiff is granted thirty days from the date of service of this order to file an amended

28   complaint that complies with the requirements of the Civil Rights Act, the Federal Rules of Civil
                                                         5
 1   Procedure, and the Local Rules of Practice. The amended complaint must bear the docket

 2   number assigned this case and must be labeled “Amended Complaint.” Failure to file an

 3   amended complaint in accordance with this order will result in a recommendation that this action

 4   be dismissed.

 5   Dated: May 21, 2019
                                                    _____________________________________
 6
                                                    CAROLYN K. DELANEY
 7                                                  UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13   12/kish2893.14.new.docx

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     6
